DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
Response to Amendment
The Amendment filed on 05/07/2021 has been entered.  Claims 1 and 11 have been amended.  Claims 2, 3 and 12 have been cancelled.  Claims 1, 4-11 and 13-18 are currently pending.
Applicant’s amendments to claims 1 and 11 have overcome the objections to these claims.
Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive. 
Applicant argues that the base layer 10 of Ewall  already includes an adhesive. Applicant’s Remarks, dated 05/07/2021, page 6.

Applicant also argues that Ewall does not describe that the attachment layer (substrate) can be coated with an adhesive as claimed.  Applicant’s Remarks, dated 05/07/2021, page 6.  Specifically, Applicant argues that in Ewall the attachment layer is adhesively bonded to the periphery of cover sheet 13 and to the outer side of the base layer 10 but that the attachment layer of Ewall does not contact the pad and instead contacts the periphery of the cover sheet.  This argument is not persuasive.
Examiner respectfully submits that the padding material, as described in Ewall, and as elaborated in the rejection below, is a laminate material that has multiple components including the pad 12, the cover sheet 13, and non-adhering layer 17 and thus the padding material has a planar surface of cover sheet 13 that is carried by the substrate via the adhesive polymer coating.   Further, Applicant’s specification provides that the composition of the padding material is not critical.  Applicant’s specification, [0060].
Applicant further argues that the attachment layer 15 of Ewall appears to be bonded to the base layer through the base layer 10, which is itself adhesive, thus Ewall does not disclose teach or suggest an adhesive polymer coated on a second planar surface of the substrate. Applicant’s Remarks, dated 05/07/2021, pages 6-7.  This argument is not persuasive.  First, Examiner respectfully submits that Ewall does not require the base layer 10 to be an adhesive.  It provides adhesive as an example of the base layer 10, Ewall, col. 4, lines 6-22). Even if the .
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 10-11, 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewall (US 5,556,375) in view of Llinas (US 2012/0247487).
Regarding claim 1, Ewall discloses a bandage (title, abstract, col. 2, line 66- col. 3, line 7, col. 8, lines 16-35) comprising: 
a padding material 12, 13, 17 (a laminate is the padding material; laminate [padding material] includes pad 12, cover sheet 13, and non-adhering layer 17, see annotated Fig. 2 below, col. 3, lines 62-64, col. 4, lines 1-5, 23-53; material is defined as the substance or substances of which a thing is made or composed, dictionary.com; here pad 12, cover sheet 13 and non-adhering layer 17 make up a laminate that is the padding material as the laminate is a material and it provides padding); 

    PNG
    media_image1.png
    336
    569
    media_image1.png
    Greyscale

b. a material 10 (base layer 10, see annotated Fig. 2 above, col. 3, lines 62-64, col. 4, lines 1-21); 
c. a substrate 15 (attachment layer 15, Fig. 2, col. 3, lines 62-col. 4, line 21) having a first planar surface (see annotated Fig. 2, planar defined as “of, relating to, or lying in a plane, merriamwebster.com; and the first planar surface is of, relating to or lying in a plane) and a second planar surface (see annotated Fig. 2, under side of first planar surface; second planar surface is of, relating to or lying in a plane thus meets planar definition), wherein the second planar surface is coated with an adhesive polymer (bottom surface of attachment layer 15 is coated with a pressure sensitive adhesive and is adhesively bonded to the periphery of the laminate pad 12, 13, 17 [padding material] and the outer side of the base layer 10, Fig. 2, col. 3, lines 18-27, col. 4, lines 2-5, col. 8, lines 18-20); and wherein the material surrounds the padding material (base layer 10 [material] has a fenestration 11 wherein the pad 12 fits in to the fenestration and therefore the base layer surrounds the pad 12, Fig. 2, col. 3, lines 62-64, col. 4, lines 1-5), the padding material is co-disposed with the material (base layer 10 has a fenestration 11 wherein the pad 12, 13, 17 fits into the fenestration and therefore the base 
While Ewall discloses a material (base layer 10 is made of any flexible conformable barrier sheet material that is sufficiently moisture absorbent such as having a rubber adhesive compounded with an absorbent material to take up fluids such as perspiration, col. 4, lines 6-21), Ewall does not explicitly disclose a hydrogel material.
Llinas teaches an analogous bandage (methods and products for reducing tissue trauma using water-absorbing stressing distributing materials, wherein the product can be a wound dressing, title, abstract, [0059]) having an analogous substrate 22 (film 22, [0040] on which is disposed an analogous hydrogel material 20 hydrogel material 20 (stress distributing layer 20, wherein the stress distributing layer is a hydrogel that can absorb at least 10% of its weight in water, and wherein the stress distributing layer is compatible with a pressure sensitive adhesive that can include a natural or synthetic rubber composition, Fig. 2b,  [0040, 0060-0061, 0065-0066, 0068, 0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the bandage of Ewall to be a hydrogel material as taught by Llinas, in order to provide an improved bandage that has a material that can assist in reducing incisional stress and tissue trauma (Llinas, [0003]).


    PNG
    media_image2.png
    388
    595
    media_image2.png
    Greyscale



wherein the hydrogel material comprises a first planar surface (see above definition, annotated Fig. 2; and the first planar surface is of, relating to or lying in a plane) and a second planar surface (see above definition, annotated Fig. 2; and the first planar surface is of, relating to or lying in a plane), and wherein both the first planar surface of the hydrogel material and the first 
Regarding claim 5, Ewall as modified by Llinas discloses the invention as applied to claim 4 above and Ewall further discloses wherein the substrate is a polyurethane film (attachment layer 15 is made from a polyurethane film, Ewall, col. 8, lines 18-20).
Regarding claim 6, Ewall as modified by Llinas discloses the invention as applied to claim 1 above and Ewall further discloses wherein the padding material is selected from the group consisting of a hydrocolloid, cotton gauze, foam, a blend of lyocell and polyester, and combinations thereof (pad 12 may be made of an absorbent material such as gauze, non-woven fabrics, fluff cellulosic pulps, synthetic polymer pulps, cotton, rayon, or absorbent sponges, col.4, lines 23-39).
Regarding claim 7, Ewall as modified by Llinas discloses the invention as applied to claim 1 above and further discloses wherein the hydrogel material is selected from the group consisting of — co-polyacrylate/acrylamide, glycerin, n-methyldiethanolamine, triethanolamine, potassium chloride, fumed silica, polyvinylpyrrolidone, water and combinations thereof (stress distributing layer 20 is a hydrogel that is made from a plurality of materials or a combination of materials including acrylamide-based hydrogels such as polyacrylamide, collagen, methacrylate copolymers, silicone polymers, etc., Llinas, Fig 2b, Llinas, [0040, 0065-0066, 0068]).

 	Ewall in view of Llinas does not disclose release liner adhered at a position opposite the substrate.
Llinas teaches an analogous teaches an analogous bandage (methods and products for reducing tissue trauma using water-absorbing stressing distributing materials, wherein the product can be a wound dressing, title, abstract, [0059]) having an analogous base layer (surface, [0011]) and a  release liner adhered to the analogous base layer ([0011]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the release liner of the combination of Ewall in view of Llinas is adhered, as taught by Llinas, in order to provide an improved bandage that has a secured release layer.
Regarding claim 11, Ewall discloses a process for creating a bandage (title, abstract, col. 2, line 66 - col. 3, line 7, col. 8, lines 16-35) comprising the steps of: 
a. providing a substrate 15 (attachment layer 15, see second annotated Fig. 2 above with regard to 103 rejection to claim 1) having a first planar surface (second annotated Fig, 2 above; planar defined as “of, relating to, or lying in a plane, merriamwebster.com; and the first planar surface is of, relating to or lying in a plane thus meets planar definition) and a second planar surface (second annotated Fig. 2 above; under side of first planar surface; second planar surface is of, relating to or lying in a plane thus meets planar definition); 

c. placing a material 10 (base layer 10, Fig. 2, col. 3, line 62- col. 4, line 21) onto the adhesive polymer on the second planar surface of the substrate (bottom surface of attachment layer 15 is coated with a pressure sensitive adhesive and is adhesively bonded to the periphery of the laminate pad 12, 13, 17 [padding material] and the outer side of the base layer 10, Fig. 2, col. 3, lines 18-27, col. 4, lines 2-5, col. 8, lines 18-20; thus a material is placed onto the adhesive polymer of the second planar surface of the substrate); and 
d. placing a padding material 12, 13, 17  (a laminate is the padding material; laminate [padding material] includes pad 12, cover sheet 13, and non-adhering layer 17, see second annotated Fig. 2 above, col. 3, lines 62-64, col. 4, lines 1-5, 23-53; material is defined as the substance or substances of which a thing is made or composed, dictionary.com; here pad 12, cover sheet 13 and non-adhering layer 17 make up a laminate that is the padding material as the laminate is a material and it provides padding) onto the adhesive polymer on the second planar surface of the substrate (laminate pad 12, 13, 17 [padding material] has a top surface which faces and attaches to the bottom surface of attachment layer 15 [substrate], see second annotated Fig. 2 above, col. 3, lines 1-27 and 62-64 and col.4, lines 1-5, col. 8, lines 28-30) such that the material surrounds the padding material (base layer 10 has a fenestration 11 wherein the pad 12 fits in to the fenestration and therefore the base layer surrounds the pad 12, Fig. 2, 
While Ewall discloses a material (base layer 10 is made of any flexible conformable barrier sheet material that is sufficiently moisture absorbent such as having a rubber adhesive compounded with an absorbent material to take up fluids such as perspiration, col. 4, lines 6-21), Ewall does not explicitly disclose a hydrogel material.
Llinas teaches an analogous process for creating a bandage (methods and products for reducing tissue trauma using water-absorbing stressing distributing materials, wherein the product can be a wound dressing, title, abstract, [0059]) having an analogous substrate 22 (film 22, [0040] on which is disposed an analogous hydrogel material 20 (stress distributing layer 20, wherein the stress distributing layer is a hydrogel that can absorb at least 10% of its weight in water, and wherein the stress distributing layer is compatible with a pressure sensitive adhesive that can include a natural or synthetic rubber composition, Fig 2b,  [0040, 0060-0061, 0065-0066, 0068, 0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of placing a material in the process for creating a bandage of Ewall  such that it includes placing a hydrogel material, as taught by Llinas in order to provide an improved process for creating a bandage that uses a material that can assist in reducing incisional stress and tissue trauma (Llinas, [0003]).
Regarding claim 13, Ewall in view of Llinas discloses the invention as described above and further discloses wherein the substrate is a polyurethane film (attachment layer 15 is made from a polyurethane film, Ewall, col. 8, lines 18-20).

Regarding claim 15, Ewall in view of Llinas discloses the invention as described above and further discloses wherein the hydrogel material is selected from the group consisting of — co-polyacrylate/acrylamide, glycerin, n-methyldiethanolamine, triethanolamine, potassium chloride, fumed silica, polyvinylpyrrolidone, water and combinations thereof (stress distributing layer 20 is a hydrogel that is made from a plurality of materials or a combination of materials including acrylamide-based hydrogels such as polyacrylamide, collagen, methacrylate copolymers, silicone polymers, etc., Llinas Fig 2b, Llinas [0040, 0065-0066, 0068]).
Regarding claim 18, Ewall in view of Llinas discloses the invention as described above and further discloses placing a release liner on the bandage at a position opposite the substrate (release liner 14 covers the wound side of the base layer 10, which is opposite the placement of the attachment layer 15, Ewall, Fig 2, Ewall, col. 3, line 62-col. 4, line 5). 
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewall (US 5,556,375) in view of Llinas (US 2012/0247487) and in view of Locke (US 2015/0119834) and in further view of Junginger (US 2013/0204217).
Regarding claim 8, Ewall as modified by Llinas discloses the invention as applied to claim 7 above.
2 to 2,000 g/in2 and a pH of from 4.0 to 8.0.
Locke teaches an analogous bandage 104 (dressing 104, [0026], Fig. 1) having an analogous hydrogel material 130 (sealing adhesive 130 is a hydrogel, [0060], Fig. 3) and the hydrogel material has a stainless-steel adhesion of from  100 g/in2 to 2,000 g/in2 (Locke teaches the bond strength or tackiness of a sealing adhesive may have a peel adhesion or resistance to being peeled from a stainless steel material between about 0.5 N/25mm to about 1.5 N/25mm which is equal to 0.02 N/mm to about 0.06 N/mm which, assuming a 1mm length material, is equal to 0.02 N/mm2 to about 0.06/mm2 which converts to 51.8. gram/inch2 to about 155.4 gram/inch2 which latter value falls in the claimed range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide that the hydrogel material of the bandage of Ewall as modified by Llinas has a stainless-steel adhesion of from 100 g/in2 to 2,000 g/in2 as taught by Locke in order to provide an improved bandage that has a desired adherence capability of low to medium tackiness (Locke, [0060]).
Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the bandage including a hydrogel material with a stainless steel adhesion, as disclosed by Ewall as modified by Llinas and Locke has a stainless steel adhesion that is from  100 g/in2 to 2,000 g/in2 as Applicant has appeared to place no criticality on the claimed range (Applicant’s specification paragraph [0037] recites a number of different examples of stainless-steel adhesion values) and since it has been held that “[i]n cases where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima ”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ewall in view of Llinas and in further view of Locke discloses the invention as described above.
Ewall in view of Llinas and in further view of Locke does not disclose wherein the hydrogel material has a pH of from 4.0 to 8.0.
Junginger teaches an analogous wound dressing ([0017]) having an analogous hydrogel material  ([0018]) where the hydrogel material has a pH of from 4.0 to 8.0 ([0018]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the hydrogel material of the bandage of Ewall in view of Llinas and in further view of Locke has a pH of from about 4.0 to 8.0 as taught by Junginger in order to provide an improved bandage that has a hydrogel material augmentative of wound healing ([Junginger, [0018]).
Regarding claim 16, Ewall as modified by Llinas discloses the invention as applied to claim 15 above.
Ewall as modified by Llinas does not explicitly disclose wherein the hydrogel material has a stainless-steel adhesion of from 100 g/in2 to 2,000 g/in2 and a pH of from 4.0 to 8.0.
Locke teaches an analogous process for creating a bandage (dressing 104, [0024], [0026] Fig. 1)  including an analogous hydrogel material  130 (sealing adhesive 130 is a hydrogel, [0060], Fig. 3) and the hydrogel material has a stainless-steel adhesion of from  100 g/in2 to 2,000 g/in2 (Locke teaches the bond strength or tackiness of a sealing adhesive may have a peel adhesion or resistance to being peeled from a stainless steel material between about 0.5 2 to about 0.06 N/mm2 which converts to 51.8 gram/inch2 to about 155.4 gram/inch2 which latter value falls in the claimed range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide that the hydrogel material of the process for creating a bandage of Ewall as modified by Llinas has a stainless-steel adhesion of from 100 g/in2 to 2,000 g/in2 as taught by Locke in order to provide an improved process for creating a bandage that has a desired adherence capability of low to medium tackiness (Locke, [0060]).
Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the process for creating a bandage including a hydrogel material with a stainless steel adhesion, as disclosed by Ewall as modified by Llinas and Locke has a stainless steel adhesion that is from  100 g/in2 to 2,000 g/in2 as Applicant has appeared to place no criticality on the claimed range (Applicant’s specification paragraph [0037] recites a number of different examples of stainless-steel adhesion values) and since it has been held that “[i]n cases where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ewall in view of Llinas and in further view of Locke discloses the invention as described above.

Junginger teaches an analogous process for creating a bandage (abstract discloses application of layers) using an analogous hydrogel material ([0017]) where the hydrogel material has a pH of from 4.0 to 8.0 ([0018]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the hydrogel material of the process for creating a  bandage of Ewall in view of Llinas and in further view of Locke has a pH of from about 4.0 to 8.0 as taught by Junginger in order to provide an improved process for creating a bandage that has a hydrogel material augmentative of wound healing (Junginger, [0018]).
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewall (US 5,556,375) in view of Llinas (US 2012/0247487) in further view of Junginger (US 2013/0204217).
	Regarding claim 9, Ewall in view of Llinas discloses the invention as described above and further discloses a thickness of from 5 mils to 70 mils (Llinas stress distributing layer 20 can have a thickness in the range of 1-2mm [Llinas, [0012, 0078]], which when converted to mils is 39.37-78.74mils).
Ewall as modified by Llinas does not disclose wherein the hydrogel material has a water absorption capacity of from 25% to 3,500%.
Junginger teaches an analogous wound dressing ([0017]-[0018]) having an analogous hydrogel material ([0017]-[0018]) where the hydrogel material has a  water absorption capacity 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the hydrogel material of the bandage of Ewall in view of Llinas has a water absorption capacity of from 25% to 3,500%, as taught by Junginger, in order to provide an improved bandage that is capable of absorbing a desired amount of wound exudate. 
Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the bandage including a hydrogel material, as disclosed by Ewall as modified by Llinas has a hydrogel material water absorption capacity of from 25% to 3,500% as Applicant has appeared to place no criticality on the claimed range (Applicant’s specification paragraph [0027] recites a water absorption of from about 25% to about 3500% [emphasis added]) and since it has been held that “[i]n cases where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 17, Ewall in view of Llinas discloses the invention as described above and further discloses a thickness of from 5 mils to 70 mils (Llinas stress distributing layer 20 can have a thickness in the range of 1-2mm [Llinas, [0012, 0078]], which when converted to mils is 39.37-78.74mils).
Ewall as modified by Llinas does not disclose wherein the hydrogel material has a water absorption capacity of from 25% to 3,500%.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the hydrogel material of the process for creating a bandage of Ewall in view of Llinas has a water absorption capacity of from 25% to 3,500%, as taught by Junginger, in order to provide an improved process for creating a bandage that results in a bandage that is capable of absorbing a desired amount of wound exudate. 
Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the process for creating a bandage including a hydrogel material, as disclosed by Ewall as modified by Llinas includes a hydrogel material having a water absorption capacity of from 25% to 3,500% as Applicant has appeared to place no criticality on the claimed range (Applicant’s specification paragraph [0027] recites a water absorption of from about 25% to about 3500% [emphasis added]) and since it has been held that “[i]n cases where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786